Exhibit 10.3
EXECUTION COPY
AMENDED AND RESTATED U.S. INTELLECTUAL PROPERTY SECURITY AGREEMENT
This AMENDED AND RESTATED U.S. INTELLECTUAL PROPERTY SECURITY AGREEMENT (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “U.S. IP Security Agreement”) dated as of October 14, 2011, is made by
the Persons listed on the signature pages hereof (collectively, the “Grantors”)
in favor of Bank of America, N.A. (“Bank of America”), as agent (the “Agent”)
for the Secured Parties (as defined in the Credit Agreement referred to below).
WHEREAS, United Rentals (North America), Inc., a Delaware corporation (the
“Company”), is party to a Credit Agreement dated as of June 9, 2008, with Bank
of America, as Agent, United Rentals, Inc., a Delaware corporation (“Holdings”),
the U.S. Subsidiary Borrowers, United Rentals of Canada, Inc., a corporation
amalgamated under the laws of the Province of Ontario (“URC”), United Rentals
Financing Limited Partnership, a Delaware partnership (the “Specified Loan
Borrower”), the other Guarantors and the lenders party thereto (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”);
WHEREAS, as of the date hereof, the Existing Credit Agreement is being amended
and restated, without constituting a novation, pursuant to an amended and
restated Credit Agreement, dated as of even date herewith (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Company, the other U.S. Borrowers, URC
as the Canadian Borrower, the Specified Loan Borrower, the Guarantors, Bank of
America, N.A., as Agent, and the Lenders party thereto; terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement;
WHEREAS, in connection with the Existing Credit Agreement, each Grantor (and
certain other grantors party thereto) entered into a U.S. Intellectual Property
Security Agreement, dated as of June 9, 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing prior to the date hereof, the
“Existing U.S. IP Security Agreement”);
WHEREAS, as a condition precedent to the amendment and restatement of the
Existing Credit Agreement by the entering into of the Credit Agreement, the
maintaining and making of the Loans, the issuance of Letters of Credit by any
Letter of Credit Issuer and Lenders’ and their Affiliates willingness to extend
other financial accommodations under the Credit Agreement, each Grantor has
executed and delivered that certain Amended and Restated U.S. Security Agreement
dated as of October 14, 2011 made by the Grantors, certain other parties and the
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “U.S. Security Agreement”);
WHEREAS, under the terms of the U.S. Security Agreement, the Grantors have
granted to the Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this U.S. IP
Security Agreement for recording with the U.S. Patent and Trademark Office, the
United States Copyright Office and, to the extent agreed upon and applicable,
other foreign governmental authorities;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees that the Existing U.S. IP
Security Agreement shall be amended and restated as follows:
SECTION 1. Grant of Security. Each Grantor hereby grants to the Agent for the
ratable benefit of the Secured Parties a security interest in all of such
Grantor’s right, title and interest in and to the following (the “Collateral”):
(A) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
(B) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
(C) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications set forth in Schedule C hereto (the
“Copyrights”);
(D) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, and, to the extent
applicable, all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto;
(E) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and
(F) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.
SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this U.S. IP Security Agreement secures the
payment of all Obligations of such Grantor now or hereafter existing under or in
respect of the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise. Without limiting the generality of the foregoing, this
U.S. IP Security Agreement secures, as to each Grantor, the payment of all
amounts that constitute part of the Obligations and that would be owed by such
Grantor to any Secured Party under the Loan Documents but for the fact that such
Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.

 

-2-



--------------------------------------------------------------------------------



 



SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and, to the extent agreed upon and applicable, any other applicable government
office, record this U.S. IP Security Agreement.
SECTION 4. Execution in Counterparts. This U.S. IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
SECTION 5. Grants, Rights and Remedies. This U.S. IP Security Agreement has been
entered into in conjunction with the provisions of the Amended and Restated U.S.
Security Agreement. Each Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Agent with respect to the Collateral are more fully set forth in the Amended and
Restated U.S. Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.
SECTION 6. Additional Grantors. Upon the execution and delivery by any Person of
an intellectual property security agreement supplement in substantially the form
of Exhibit A hereto (each a “IP Security Agreement Supplement”), such Person
shall be referred to as an “Additional Grantor” and shall be and become a
Grantor hereunder, and each reference in this Agreement and the other Loan
Documents to “Grantor” shall also mean and be a reference to such Additional
Grantor, each reference in this Agreement and the other Loan Documents to the
“Collateral” shall also mean and be a reference to the Collateral granted by
such Additional Grantor and each reference in this Agreement to a Schedule shall
also mean and be a reference to the schedules attached to such IP Security
Agreement Supplement.
SECTION 7. Governing Law. This U.S. IP Security Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.
SECTION 8. Amendment and Restatement. On the date hereof, the Existing U.S. IP
Security Agreement is hereby amended, restated and superseded in its entirety by
this U.S. IP Security Agreement. The parties hereto acknowledge and agree that
(i) this U.S. IP Security Agreement and the other Loan Documents executed and
delivered in connection herewith do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined under the Existing
Credit Agreement) or any of the other Loan Documents; (ii) such “Obligations”
are in all respects continuing (as amended and restated on the date hereof); and
(iii) the security interests, Lien and pledge granted under the Existing U.S. IP
Security Agreement and the other Loan Documents are in all respects continuing
and in full force and effect and are hereby fully ratified and affirmed in favor
of the Agent, for the benefit of the Secured Parties. Without limiting the
foregoing, each of the Grantors hereby fully and unconditionally ratifies and
affirms this U.S. IP Security Agreement and agrees that all security interests,
Liens and pledges granted hereunder and under the Existing U.S. IP Security
Agreement shall from and after the date hereof secure all Obligations hereunder
and under the other Loan Documents.
[Remainder of this Page Intentionally Left Blank]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

            GRANTORS:

UNITED RENTALS, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Senior Vice President and Treasurer       UNITED RENTALS (NORTH AMERICA), INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Senior Vice President and Treasurer       UNITED RENTALS NORTHWEST, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS FINANCING LIMITED PARTNERSHIP

By its General Partner, United Rentals of Nova Scotia (No. 1), ULC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer    

 

 



--------------------------------------------------------------------------------



 



            UNITED RENTALS (DELAWARE), INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS OF NOVA SCOTIA (NO. 2), ULC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       AGENT:

BANK OF AMERICA, N.A., as Agent
      By:   /s/ Cynthia G. Stannard        Name:   Cynthia G. Stannard       
Title:   Senior Vice President     

 

 



--------------------------------------------------------------------------------



 



Solely for purposes of acknowledging Section 25 hereto:

            INFOMANAGER INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS REALTY LLC

By United Rentals (North America), Inc., as its Sole Member
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       WYNNE SYSTEMS, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer    

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
SCHEDULE A
PATENTS
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Trademarks

                                                                  Next          
  App   Reg           File   Reg   Renew         Trademark   Number   Number  
Status   Country   Date   Date   Date   Class   Owner
THE RIGHT EQUIPMENT. RIGHT NOW!
  75/921,932   2419254   Registered   United States of America   17-Feb-2000  
09-Jan-2001   09-Jan-2021   035, 042   UNITED RENTALS, INC.
THE UNDERGROUND EQUIPMENT SPECIALIST
  75/756,944   2410275   Registered   United States of America   21-Jul-1999  
05-Dec-2000   05-Dec-2020   37   UNITED RENTALS, INC.
UNITED RENTALS
  75/445,513   2476091   Registered   United States of America   05-Mar-1998  
07-Aug-2001   07-Aug-2021   035, 037, 042   UNITED RENTALS, INC.
UNITED RENTALS MISCELLANEOUS DESIGN
  75/449,210   2,406,720   Registered   United States of America   12-Mar-1998  
12-Nov-2000   12-Nov-2020   035, 037, 042   UNITED RENTALS, INC.
URDATA
  76/011015   2497914   Registered   United States of America   24-Mar-2000  
16-Oct-2001   16-Oct-2021   35   UNITED RENTALS, INC.
GOT TOOLS?
  78/401,442   3,034,458   Registered   United States of America   14-Apr-2004  
27-Dec-2005   27-Dec-2015   Int’l Cl. 37   URNA (ASSIGNMENT TO URI PENDING)
ALL THE RIGHT TOOLS
  76/376,777   3,069,631   Registered   United States of America   28-Feb-2002  
21-Mar-2006   21-Mar-2016   Int’l Cl. 37   URNA (ASSIGNMENT TO URI PENDING)
THE TOOLS TO SATISFY
  78/622,914   3,085,242   Registered   United States of America   04-May-2005  
25-Apr-2006   25-Apr-2016   Int’l Cl. 37   URNA (ASSIGNMENT TO URI PENDING)
LEASCO
  76/376,463   2,921,928   Registered   United States of America   28-Feb-2002  
28-Feb-2002   01-Feb-2015   Int’l Cl. 37   URNA (ASSIGNMENT TO URI PENDING)
US RENTALS & DESIGN
  74141973   1735268   Registered   United States of America   25-Feb-1991  
24-Nov. 1992       Int’l CL 37, 39   UNITED RENTALS (NORTH AMERICA) INC.
UNITED GUARD
  85342236   N/A   Pending   United States of America   9-June-2001   N/A   N/A
  Int’l CL 36   UNITED RENTALS, INC.
UNITED RENTALS & DESIGN
  853319031   N/A   Pending   United States of America   6-June-2011   N/A   N/A
  Int’l CL 35, 17, 42   UNITED RENTALS, INC.
VERTICADE
  76141032   2613339   Registered   United States of America   4-Oct-2000  
27-Aug.-2002       Int’l CL 9   UNITED RENTALS, INC.

 

2



--------------------------------------------------------------------------------



 



SCHEDULE C
Copyrights
None

 

3